Citation Nr: 0107688	
Decision Date: 03/15/01    Archive Date: 03/21/01	

DOCKET NO.  00-00 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a wound to the left hip, with degenerative 
changes, sensory neuropathy, and limitation of motion.


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
May 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Los Angeles, California. 

During the course of a Hearing Officer's decision in 
March 2000, service connection (and a 10 percent evaluation) 
was granted for a tender scar as the residual of a gunshot 
wound to the veteran's left hip, effective from May 27, 1999.  
At the present time, it is not entirely clear whether the 
veteran wishes to pursue the issue of entitlement to an 
evaluation in excess of 10 percent for his service-connected 
gunshot wound scar.  Inasmuch as this issue has not been 
fully developed for appellate review, it is not for 
consideration at this time.  It is, however, being referred 
to the RO for clarification, and, if necessary, appropriate 
action.


REMAND

On July 5, 1944, the veteran was wounded in action in France, 
sustaining a gaping 5-inch wound to his left buttock.  The 
wound was described as a penetrating wound to the left loin, 
above the ileum, moderately severe.  X-rays showed no foreign 
body or fracture.  He underwent debridement of the 
through-and-through penetrating wound to the left hip on July 
8th.  Purulent discharge was noted on July 17th.  Secondary 
closure of the large wound of the left iliac region was done 
on August 5th.  The veteran was returned to general duty on 
September 12, 1944.

In July 1945, a VA orthopedic examination reflects that the 
veteran had suffered a machine-gun bullet wound to his left 
hip area, for which he was hospitalized for approximately 
60 days, and then returned to combat.  The veteran complained 
of pain and numbness in the area of the scar, resulting in 
difficulty walking, and a "limp" of his left leg.  Physical 
examination revealed a tendency on the part of the veteran to 
walk with a slight left-sided limp.  The left hip area showed 
a 7-inch healed scar, 1 inch wide with suture marks still 
present, at the site of a machine-gun bullet which had 
traversed the veteran's upper hip area, just below the curve 
of the iliac crest.  There was some loss of muscle tissue in 
the area affected, as well as weakness of the muscle groups 
affecting flexion of the leg and pelvis, particularly Muscle 
Groups 16 and 17.  At the time of evaluation, there was no 
atrophy of disuse of the veteran's left thigh.  There was, 
however, an area of hypersensitivity for about 4 inches below 
the veteran's scar.  The pertinent diagnosis was healed 
gunshot wound scar, transversely across the iliac crest, with 
sensory nerve involvement.

At one time the residuals of the veteran's wound were rated 
as 20 percent disabling under Diagnostic Code 5317, the code 
for evaluation damage to Muscle Group 17, the muscles which 
provide for extension of the hip.  This rating contemplated 
moderate disability of the muscles of Muscle Group 17.  As 
noted above, the initial VA examination reflects that muscles 
of Muscle Group 16 were also damaged by the wound.  The 
muscles of this Muscle Group also act on the hip, controlling 
flexion of the hip.  Presently, 38 C.F.R. § 4.55(e) reads, 
"For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups" (emphasis added).

By a rating dated in February 1989, the RO noted that VA 
examination of October 1988 revealed degenerative changes of 
the left acetabulum and sensory neuropathy of the left ankle 
and foot.  The RO held that the veteran's left hip problems 
were shown to be a progression of the gunshot wound injury 
received in combat.  The RO rated the service-connected 
disability as follows:  Residuals, gunshot wound, left hip 
with degenerative changes, sensory neuropathy and painful 
scar with limitation of motion.  The RO changed the 
Diagnostic Code from 5317 to 8620-5252-5010, but continued 
the 20 percent disability rating.

VA examination in December 1993 noted that the veteran 
utilized a cane for walking.  Reportedly, the veteran had 
tripped and fallen several times when his lower extremities 
had "given way," and "folded up."  When walking, the veteran 
exhibited a limp, favoring his left lower extremity.  He 
complained of pain in his left hip area, and stood with his 
left hip and knee flexed at 15 degrees, placing most of his 
weight on his right lower extremity, and avoiding weight-
bearing on the left lower extremity.  The veteran's left hip 
joint was apparently out of socket, requiring the veteran to 
"maneuver to replace it" in the socket prior to moving it.  
Noted at the time was a "loud pop" of the ball joint of the 
left hip as it reentered the socket.  The pertinent diagnoses 
noted were machine-gun bullet wounds over the left hip areas, 
anteriorly, laterally, and posterolaterally; multiple 
surgical repair of the left hip area; left sciatic neuritis; 
and degenerative changes of the left hip.

VA orthopedic examination in September 1995 revealed a 
clicking noise in the veteran's left hip joint on both 
flexion and extension.  During the course of the evaluation, 
the veteran complained of continuing discomfort in his left 
hip joint with minimal walking of approximately one-half to 
one block.

On VA examination in June 1999 the veteran reported that he 
continued to experience severe pain in his left hip which was 
"constant and chronic," and associated with fatigue, a lack 
of endurance, and stiffness.  The veteran walked with a limp 
favoring his left leg.  In the opinion of the examiner, the 
veteran did have limited function of standing and walking due 
to left hip pain.  Range of motion of the veteran's left hip 
joint was limited by pain, fatigue, weakness, and a lack of 
endurance following repeated use, with pain having the "major 
function impact."  Neurologic evaluation showed abnormal 
motor function, with 4/5 strength in the left lower extremity 
secondary to pain in the left hip.

At the time of an RO hearing in January 2000, the veteran 
complained of "constant" pain in his left hip, and problems 
with "leg pain."

It is argued that the veteran is entitled to "separate 
compensation awards" for each manifestation of his 
service-connected gunshot wound, that is, for "arthritis, 
nerve damage, and limitation of motion."  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25(b).  One 
exception is the anti-pyramiding provision of 38 C.F.R. § 
4.14, which states that evaluation of the "same disability" 
or the "same manifestation" under various diagnoses is to be 
avoided.  In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that where "none of the symptomatology for any 
one of [the] conditions is duplicative of or overlapping with 
the symptomatology of the other two conditions" the 
conditions should be rated separately (emphasis in original). 

In a supplemental statement of the case dated in March 2000, 
the RO informed the veteran of the following:  "Under the 
diagnostic code for neurological deficits, an evaluation of 
20 percent is assigned for incomplete paralysis below the 
knee which is moderate.  A higher evaluation of 40 percent is 
not warranted unless evidence demonstrates incomplete 
paralysis below the knee which is moderately severe."  
Emphasis added.

The veteran has raised valid claims of entitlement to 
separate ratings for muscle damage, arthritis of the left hip 
and nerve damage.  The RO has failed to point to any 
independent medical evidence or support for the conclusion 
that all of the veteran's service-connected symptomatology 
for the muscle damage, the arthritis, and the neuropathy are 
duplicative of or overlapping with the symptomatology of the 
other two conditions.  The RO has clearly indicated that 
separate anatomical areas are affected.

Thus, this matter must be remanded to provide the RO with the 
opportunity to render adequate reasons or bases, including 
providing independent medical evidence, for all findings and 
conclusions with regard to separate ratings for the veteran's 
muscle damage, arthritis, and neuropathy.  The RO should 
consider whether a medical opinion is needed to address 
whether the symptomatology attributable to the muscle 
injuries is "duplicative of or overlapping with" the 
symptomatology for the arthritis and the neuropathy.  See 
Esteban, supra.  On remand, the RO should also consider 
whether the veteran may be entitled to an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1), i.e., the RO should 
determine whether the veteran's case is an exceptional case 
where the schedular evaluations are inadequate.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and to give notification 
to a claimant as to what is required for a claim to be 
successful.  All provisions of the VCAA are potentially 
applicable to claims pending on the date of the VCAA's 
enactment.

Because the VCAA was enacted after the RO certified this case 
to the Board (and the RO thus did not have the opportunity to 
address the VCAA's applicability to the appellant's claims), 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  Holliday v. Principi, No. 99-1788 (U.S. Vet. App. 
Feb. 22, 2001)

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for residuals of 
the wound to his left hip area.  After 
securing any necessary release, the RO 
should obtain these records.

2.  The RO should readjudicate the 
veteran's claim for separate ratings for 
muscle damage, arthritis, and neuropathy.  
If separate ratings are not granted, the 
RO must point to independent medical 
evidence or support for the conclusion 
that all of the veteran's service-
connected symptomatology for the muscle 
damage, the arthritis, and the neuropathy 
are duplicative of or overlapping with the 
symptomatology of the other two conditions 
and affect the same anatomical area.  
Additionally, the RO should also consider 
whether the veteran may be entitled to an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters regarding 
the VCAA, as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


